 
Exhibit 10.1


WIZARD WORLD, INC.
 
2011 INCENTIVE STOCK AND AWARD PLAN
 
1.   Purpose of the Plan.
 
(a)           This 2011 Incentive Stock and Award Plan (the “Plan”) is intended
as an incentive to retain in the employ of and as directors, officers,
consultants, attorneys, advisors and employees to Wizard World, Inc., a Delaware
corporation (the “Company”), and any Subsidiary of the Company, within the
meaning of Section 424(f) of the United States Internal Revenue Code of 1986, as
amended (the “Code”), persons of training, experience and ability, to attract
new directors, officers, consultants, attorneys, advisors and employees whose
services are considered valuable, to encourage the sense of proprietorship and
to stimulate the active interest of such persons in the development and
financial success of the Company and its Subsidiaries.


(b)           It is further intended that certain options granted pursuant to
the Plan shall constitute incentive stock options within the meaning of Section
422 of the Code (the “Incentive Options”) while certain other options granted
pursuant to the Plan shall be nonqualified stock options (the “Nonqualified
Options”). Incentive Options and Nonqualified Options are hereinafter referred
to collectively as “Options.”


(c)           The Company intends that the Plan meet the requirements of Rule
16b-3 (“Rule 16b-3”) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and that transactions of the type specified in
subparagraphs (c) to (f) inclusive of Rule 16b-3 by officers and directors of
the Company pursuant to the Plan will be exempt from the operation of Section
16(b) of the Exchange Act. Further, the Plan is intended to satisfy the
performance-based compensation exception to the limitation on the Company’s tax
deductions imposed by Section 162(m) of the Code with respect to those Options
for which qualification for such exception is intended. In all cases, the terms,
provisions, conditions and limitations of the Plan shall be construed and
interpreted consistent with the Company’s intent as stated in this Section 1.
 
2.   Administration of the Plan.
 
(a)           The Board of Directors of the Company (the “Board”) shall appoint
and maintain as administrator of the Plan a Committee (the “Committee”)
consisting of two or more directors who are (i) “Independent Directors” (as such
term is defined under the rules of the NASDAQ Stock Market), (ii) “Non-Employee
Directors” (as such term is defined in Rule 16b-3) and (iii) “Outside Directors”
(as such term is defined in Section 162(m) of the Code), which shall serve at
the pleasure of the Board. The Committee, subject to Sections 3, 5 and 6 hereof,
shall have full power and authority to designate recipients of Options and
restricted stock (“Restricted Stock”) and to determine the terms and conditions
of the respective Option and Restricted Stock agreements (which need not be
identical) and to interpret the provisions and supervise the administration of
the Plan. The Committee shall have the authority, without limitation, to
designate which Options granted under the Plan shall be Incentive Options and
which shall be Nonqualified Options. To the extent any Option does not qualify
as an Incentive Option, it shall constitute a separate Nonqualified Option.


 
1

--------------------------------------------------------------------------------

 
 
(b)           Subject to the provisions of the Plan, the Committee shall
interpret the Plan and all Options and Restricted Stock granted under the Plan,
shall make such rules as it deems necessary for the proper administration of the
Plan, shall make all other determinations necessary or advisable for the
administration of the Plan, and shall correct any defects or supply any omission
or reconcile any inconsistency in the Plan or in any Options or Restricted Stock
granted under the Plan in the manner and to the extent that the Committee deems
desirable to carry into effect the Plan or any Options or Restricted Stock. The
act or determination of a majority of the Committee shall be the act or
determination of the Committee and any decision reduced to writing and signed by
all of the members of the Committee shall be fully effective as if it had been
made by a majority of the Committee at a meeting duly held for such purpose.
Subject to the provisions of the Plan, any action taken or determination made by
the Committee pursuant to this and the other Sections of the Plan shall be
conclusive on all parties.


(c)           In the event that for any reason the Committee is unable to act or
if the Committee at the time of any grant, award or other acquisition under the
Plan does not consist of two or more Non-Employee Directors, or if there shall
be no such Committee, or if the Board otherwise determines to administer the
Plan, then the Plan shall be administered by the Board, and references herein to
the Committee (except in the proviso to this sentence) shall be deemed to be
references to the Board, and any such grant, award or other acquisition may be
approved or ratified in any other manner contemplated by subparagraph (d) of
Rule 16b-3; provided, however, that grants to the Company’s Chief Executive
Officer or to any of the Company’s other four most highly compensated officers
that are intended to qualify as performance-based compensation under Section
162(m) of the Code may only be granted by the Committee.


3.   Designation of Optionees and Grantees.
 
(a)           The persons eligible for participation in the Plan as recipients
of Options (the “Optionees”) or Restricted Stock (the “Grantees” and together
with Optionees, the “Participants”) shall include directors, officers and
employees of, and consultants, attorneys and advisors to, the Company or any
Subsidiary; provided that Incentive Options may only be granted to employees of
the Company and any Subsidiary. In selecting Participants, and in determining
the number of shares to be covered by each Option or award of Restricted Stock
granted to Participants, the Committee may consider any factors it deems
relevant, including, without limitation, the office or position held by the
Participant or the Participant’s relationship to the Company, the Participant’s
degree of responsibility for and contribution to the growth and success of the
Company or any Subsidiary, the Participant’s length of service, promotions and
potential. A Participant who has been granted an Option or Restricted Stock
hereunder may be granted an additional Option or Options, or Restricted Stock if
the Committee shall so determine.


(b)           In the absence of any date specified for grant, the Committee’s
grant of Options or award of Restricted Stock shall be deemed to have been made
effective on the first business day of each March, June, September or December
of any calendar year, or on such other pre-determined dates as maybe set by the
Committee (the “Pre-Determined Grant Dates”). Notwithstanding the foregoing, the
Committee may grant Options or award restricted Stock to any employee, officer,
director, consultant, attorney or advisor to the Company as an inducement to
such person, in consideration for such person to enter into any agreement or to
provide to the Company, for prior services rendered, or for any other reason
determined by the Committee for award, in its sole discretion other than on a
Pre-Determined Grant Date.
 
 
2

--------------------------------------------------------------------------------

 
 
4.   Stock Reserved for the Plan.  Subject to adjustment as provided in Section
8 hereof, a total of three million (3,000,000) shares of the Company’s common
stock, par value $0.0001 per share (the “Stock”), shall be subject to the Plan.
The maximum number of shares of Stock that may be subject to Options shall
conform to any requirements applicable to performance-based compensation under
Section 162(m) of the Code, if qualification as performance-based compensation
under Section 162(m) of the Code is intended. The shares of Stock subject to the
Plan shall consist of unissued shares, treasury shares or previously issued
shares held by any Subsidiary of the Company, and such amount of shares of Stock
shall be and is hereby reserved for such purpose. Any of such shares of Stock
that may remain unsold and that are not subject to outstanding Options at the
termination of the Plan shall cease to be reserved for the purposes of the Plan,
but until termination of the Plan the Company shall at all times reserve a
sufficient number of shares of Stock to meet the requirements of the Plan.
Should any Option or Restricted Stock expire or be canceled prior to its
exercise or vesting in full or should the number of shares of Stock to be
delivered upon the exercise or vesting in full of any Option or Restricted Stock
be reduced for any reason, the shares of Stock theretofore subject to such
Option or Restricted Stock may be subject to future Options or Restricted Stock
under the Plan, except where such reissuance is inconsistent with the provisions
of Section 162(m) of the Code where qualification as performance-based
compensation under Section 162(m) of the Code is intended.
 
5.   Terms and Conditions of Options.  Options granted under the Plan shall be
subject to the following conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
 
(a)           Option Price. The purchase price of each share of Stock
purchasable under an Incentive Option shall be determined by the Committee at
the time of grant, but shall not be less than 100% of the Fair Market Value (as
defined below) of such share of Stock on the date the Option is granted;
provided, however, that with respect to an Optionee who, at the time such
Incentive Option is granted, owns (within the meaning of Section 424(d) of the
Code) more than 10% of the total combined voting power of all classes of stock
of the Company or of any Subsidiary, the purchase price per share of Stock shall
be at least 110% of the Fair Market Value per share of Stock on the date of
grant. The purchase price of each share of Stock purchasable under a
Nonqualified Option shall not be less than 100% of the Fair Market Value of such
share of Stock on the date the Option is granted. The exercise price for each
Option shall be subject to adjustment as provided in Section 8 below. “Fair
Market Value” means the closing price on the final trading day immediately prior
to the grant of the Stock on the principal securities exchange on which shares
of Stock are listed (if the shares of Stock are so listed), or on the NASDAQ
Stock Market, OTC Markets or OTC Bulletin Board (if the shares of Stock are
regularly quoted on the NASDAQ Stock Market, OTC Markets or OTC Bulletin Board,
as the case may be), or, if not so listed, the mean between the closing bid and
asked prices of publicly traded shares of Stock in the over the counter market,
or, if such bid and asked prices shall not be available, as reported by any
nationally recognized quotation service selected by the Company, or as
determined by the Committee in a manner consistent with the provisions of the
Code. Anything in this Section 5(a) to the contrary notwithstanding, in no event
shall the purchase price of a share of Stock be less than the minimum price
permitted under the rules and policies of any national securities exchange on
which the shares of Stock are listed;
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Option Term. The term of each Option shall be fixed by the
Committee, but no Option shall be exercisable more than five (5) years after the
date such Option is granted and in the case of an Incentive Option granted to an
Optionee who, at the time such Incentive Option is granted, owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, no
such Incentive Option shall be exercisable more than five years after the date
such Incentive Option is granted; and


(c)           Exercisability. (i)  Subject to Section 5(j) hereof, Options shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at the time of grant; provided, however,
that in the absence of any Option vesting periods designated by the Committee at
the time of grant, Options shall vest and become exercisable in equal amounts on
each fiscal quarter of the Company through the four (4) year anniversary of the
date of grant; and provided further that no Options shall be exercisable until
such time as any vesting limitation required by Section 16 of the Exchange Act,
and related rules, shall be satisfied if such limitation shall be required for
continued validity of the exemption provided under Rule 16b-3(d)(3).


(ii)           Upon the occurrence of a Change in Control (as hereinafter
defined), the Committee may accelerate the vesting and exercisability of
outstanding Options, in whole or in part, as determined by the Committee in its
sole discretion. In its sole discretion, the Committee may also determine that,
upon the occurrence of a Change in Control, each outstanding Option shall
terminate within a specified number of days after notice to the Optionee
thereunder, and each such Optionee shall receive, with respect to each share of
Company Stock subject to such Option, an amount equal to the excess of the Fair
Market Value of such shares immediately prior to such Change in Control over the
exercise price per share of such Option; such amount shall be payable in cash,
in one or more kinds of property (including the property, if any, payable in the
transaction) or a combination thereof, as the Committee shall determine in its
sole discretion.


(iii)           For purposes of the Plan, unless otherwise defined in an
employment agreement between the Company and the relevant Optionee, a “Change in
Control” shall be deemed to have occurred if:


(A)           a tender offer (or series of related offers) shall be made and
consummated for the ownership of fifty percent (50%) or more of the outstanding
voting securities of the Company, unless as a result of such tender offer more
than fifty percent (50%) of the outstanding voting securities of the surviving
or resulting corporation shall be owned in the aggregate by the stockholders of
the Company (as of the time immediately prior to the commencement of such
offer), any employee benefit plan of the Company or its Subsidiaries, and their
affiliates;
 
 
4

--------------------------------------------------------------------------------

 
 
(B)           the Company shall be merged or consolidated with another
corporation, unless as a result of such merger or consolidation more than fifty
percent (50%) of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the stockholders of the Company
(as of the time immediately prior to such transaction), any employee benefit
plan of the Company or its Subsidiaries, and their affiliates;


(C)           the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than fifty percent (50%) of such assets shall be owned in the
aggregate by the stockholders of the Company (as of the time immediately prior
to such transaction), any employee benefit plan of the Company or its
Subsidiaries and their affiliates; or


(D)           a Person (as defined below) shall acquire fifty percent (50%) or
more of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially or of record), unless as a result of such acquisition
more than fifty percent (50%) of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to the first
acquisition of such securities by such Person), any employee benefit plan of the
Company or its Subsidiaries, and their affiliates.


(iv)           Notwithstanding Section 5(c)(iii) above, if Change of Control is
defined in an employment agreement between the Company and the relevant
Optionee, then, with respect to such Optionee, Change of Control shall have the
meaning ascribed to it in such employment agreement.


(v)           For purposes of this Section 5(c), ownership of voting securities
shall take into account and shall include ownership as determined by applying
the provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under
the Exchange Act. In addition, for such purposes, “Person” shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof; provided, however, that a Person shall not
include (A) the Company or any of its Subsidiaries; (B) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Subsidiaries; (C) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (D) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportion as their ownership of stock of the Company.
 
(d)           Method of Exercise. Options to the extent then exercisable may be
exercised in whole or in part at any time during the option period, by giving
written notice to the Company specifying the number of shares of Stock to be
purchased, accompanied by payment in full of the purchase price, in cash, or by
check or such other instrument as may be acceptable to the Committee. As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may be made at the election of the Optionee (i) in the form
of Stock owned by the Optionee (based on the Fair Market Value of the Stock
which is not the subject of any pledge or security interest, (ii) in the form of
shares of Stock withheld by the Company from the shares of Stock otherwise to be
received with such withheld shares of Stock having a Fair Market Value equal to
the exercise price of the Option, or (iii) by a combination of the foregoing,
such Fair Market Value determined by applying the principles set forth in
Section 5(a), provided that the combined value of all cash and cash equivalents
and the Fair Market Value of any shares surrendered to the Company is at least
equal to such exercise price and except with respect to (ii) above, such method
of payment will not cause a disqualifying disposition of all or a portion of the
Stock received upon exercise of an Incentive Option. An Optionee shall have the
right to dividends and other rights of a stockholder with respect to shares of
Stock purchased upon exercise of an Option at such time as the Optionee (i) has
given written notice of exercise and has paid in full for such shares, and (ii)
has satisfied such conditions that may be imposed by the Company with respect to
the withholding of taxes.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Non-transferability of Options. Options are not transferable and
may be exercised solely by the Optionee during his lifetime or after his death
by the person or persons entitled thereto under his will or the laws of descent
and distribution. The Committee, in its sole discretion, may permit a transfer
of a Nonqualified Option to (i) a trust for the benefit of the Optionee, (ii) a
member of the Optionee’s immediate family (or a trust for his or her benefit) or
(iii) pursuant to a domestic relations order. Any attempt to transfer, assign,
pledge or otherwise dispose of, or to subject to execution, attachment or
similar process, any Option contrary to the provisions hereof shall be void and
ineffective and shall give no right to the purported transferee.


(f)           Termination by Death. Unless otherwise determined by the
Committee, if any Optionee’s employment with or service to the Company or any
Subsidiary terminates by reason of death, the Option may thereafter be
exercised, to the extent then exercisable (or on such accelerated basis as the
Committee shall determine at or after grant), by the legal representative of the
estate or by the legatee of the Optionee under the will of the Optionee, for a
period of one (1) year after the date of such death (or, if later, such time as
the Option may be exercised pursuant to Section 14(d) hereof) or until the
expiration of the stated term of such Option as provided under the Plan,
whichever period is shorter.


(g)           Termination by Reason of Disability. Unless otherwise determined
by the Committee, if any Optionee’s employment with or service to the Company or
any Subsidiary terminates by reason of Disability (as defined below), then any
Option held by such Optionee may thereafter be exercised, to the extent it was
exercisable at the time of termination due to Disability (or on such accelerated
basis as the Committee shall determine at or after grant), but may not be
exercised after ninety (90) days after the date of such termination of
employment or service (or, if later, such time as the Option may be exercised
pursuant to Section 14(d) hereof) or the expiration of the stated term of such
Option, whichever period is shorter; provided, however, that, if the Optionee
dies within such ninety (90) day period, any unexercised Option held by such
Optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one (1) year after the date of
such death (or, if later, such time as the Option may be exercised pursuant to
Section 14(d) hereof) or for the stated term of such Option, whichever period is
shorter. “Disability” shall mean an Optionee’s total and permanent disability;
provided, that if Disability is defined in an employment agreement between the
Company and the relevant Optionee, then, with respect to such Optionee,
Disability shall have the meaning ascribed to it in such employment agreement.


(h)           Termination by Reason of Retirement. (i)  Unless otherwise
determined by the Committee, if any Optionee’s employment with or service to the
Company or any Subsidiary terminates by reason of Normal or Early Retirement (as
such terms are defined below), any Option held by such Optionee may thereafter
be exercised to the extent it was exercisable at the time of such Retirement (or
on such accelerated basis as the Committee shall determine at or after grant),
but may not be exercised after ninety (90) days after the date of such
termination of employment or service (or, if later, such time as the Option may
be exercised pursuant to Section 14(d) hereof) or the expiration of the stated
term of such Option, whichever date is earlier; provided, however, that, if the
Optionee dies within such ninety (90) day period, any unexercised Option held by
such Optionee shall thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period of one (1) year after the date of
such death (or, if later, such time as the Option may be exercised pursuant to
Section 14(d) hereof) or for the stated term of such Option, whichever period is
shorter.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           For purposes of this paragraph (h), “Normal Retirement” shall
mean retirement from active employment with the Company or any Subsidiary on or
after the normal retirement date specified in the applicable Company or
Subsidiary pension plan or if no such pension plan, age 65, and “Early
Retirement” shall mean retirement from active employment with the Company or any
Subsidiary pursuant to the early retirement provisions of the applicable Company
or Subsidiary pension plan or if no such pension plan, age 55.


(i)           Other Terminations. Unless otherwise determined by the Committee
upon grant, if any Optionee’s employment with or service to the Company or any
Subsidiary is terminated by such Optionee for any reason other than death,
Disability, Normal or Early Retirement or Good Reason (as defined below), the
Option shall thereupon terminate, except that the portion of any Option that was
exercisable on the date of such termination of employment or service may be
exercised for the lesser of ninety (90) days after the date of termination (or,
if later, such time as the Option may be exercised pursuant to Section 14(d)
hereof) or the balance of such Option’s term, which ever period is shorter. The
transfer of an Optionee from the employ of or service to the Company to the
employ of or service to a Subsidiary, or vice versa, or from one Subsidiary to
another, shall not be deemed to constitute a termination of employment or
service for purposes of the Plan.


(i)           In the event that the Optionee’s employment or service with the
Company or any Subsidiary is terminated by the Company or such Subsidiary for
Cause (as defined below) any unexercised portion of any Option shall immediately
terminate in its entirety. For purposes hereof, unless otherwise defined in an
employment agreement between the Company and the relevant Optionee, “Cause”
shall exist upon a good-faith determination by the Board, following a hearing
before the Board at which an Optionee was represented by counsel and given an
opportunity to be heard, that such Optionee has been accused of fraud,
dishonesty or act detrimental to the interests of the Company or any Subsidiary
of the Company or that such Optionee has been accused of or convicted of an act
of willful and material embezzlement or fraud against the Company or any
Subsidiary of the Company or of a felony under any state or federal statute;
provided, however, that it is specifically understood that Cause shall not
include any act of commission or omission in the good faith exercise of such
Optionee’s business judgment as a director, officer or employee of the Company,
as the case may be, or upon the advice of counsel to the Company.
Notwithstanding the foregoing, if Cause is defined in an employment agreement
between the Company and the relevant Optionee, then, with respect to such
Optionee, Cause shall have the meaning ascribed to it in such employment
agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           In the event that an Optionee is removed as a director, officer
or employee by the Company at any time other than for Cause or resigns as a
director, officer or employee for Good Reason, the Option granted to such
Optionee may be exercised by the Optionee, to the extent the Option was
exercisable on the date such Optionee ceases to be a director, officer or
employee. Such Option may be exercised at any time within one (1) year after the
date the Optionee ceases to be a director, officer or employee (or, if later,
such time as the Option may be exercised pursuant to Section 14(d) hereof), or
the date on which the Option otherwise expires by its terms; whichever period is
shorter, at which time the Option shall terminate; provided, however, if the
Optionee dies before the Options terminate and are no longer exercisable, the
terms and provisions of Section 5(f) shall control. For purposes of this Section
5(i), and unless otherwise defined in an employment agreement between the
Company and the relevant Optionee, “Good Reason” shall exist upon the occurrence
of the following:


(A)           the assignment to Optionee of any duties inconsistent with the
position in the Company that Optionee held immediately prior to the assignment;


(B)           a Change of Control resulting in a significant adverse alteration
in the status or conditions of Optionee’s participation with the Company or
other nature of Optionee’s responsibilities from those in effect prior to such
Change of Control, including any significant alteration in Optionee’s
responsibilities immediately prior to such Change in Control; or


(C)           the failure by the Company to continue to provide Optionee with
benefits substantially similar to those enjoyed by Optionee prior to such
failure.


(iii)           Notwithstanding the foregoing, if Good Reason is defined in an
employment agreement between the Company and the relevant Optionee, then, with
respect to such Optionee, Good Reason shall have the meaning ascribed to it in
such employment agreement.


(j)           Limit on Value of Incentive Option. The aggregate Fair Market
Value, determined as of the date the Incentive Option is granted, of Stock for
which Incentive Options are exercisable for the first time by any Optionee
during any calendar year under the Plan (and/or any other stock option plans of
the Company or any Subsidiary) shall not exceed $100,000.
 
6.   Terms and Conditions of Restricted Stock.  Restricted Stock may be granted
under this Plan aside from, or in association with, any other award and shall be
subject to the following conditions and shall contain such additional terms and
conditions (including provisions relating to the acceleration of vesting of
Restricted Stock upon a Change of Control), not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:
 
(a)           Grantee rights. A Grantee shall have no rights to an award of
Restricted Stock unless and until Grantee accepts the award within the period
prescribed by the Committee and, if the Committee shall deem desirable, makes
payment to the Company in cash, or by check or such other instrument as may be
acceptable to the Committee. After acceptance and issuance of a certificate or
certificates, as provided for below, the Grantee shall have the rights of a
stockholder with respect to Restricted Stock subject to the non-transferability
and forfeiture restrictions described in Section 6(d) below;
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Issuance of Certificates. The Company shall issue in the Grantee’s
name a certificate or certificates for the shares of Common Stock associated
with the award promptly after the Grantee accepts such award;


(c)           Delivery of Certificates. Unless otherwise provided, any
certificate or certificates issued evidencing shares of Restricted Stock shall
not be delivered to the Grantee until such shares are free of any restrictions
specified by the Committee at the time of grant;


(d)           Forfeitability, Non-transferability of Restricted Stock. Shares of
Restricted Stock are forfeitable until the terms of the Restricted Stock grant
have been satisfied. Shares of Restricted Stock are not transferable until the
date on which the Committee has specified such restrictions have lapsed. Unless
otherwise provided by the Committee at or after grant, distributions in the form
of dividends or otherwise of additional shares or property in respect of shares
of Restricted Stock shall be subject to the same restrictions as such shares of
Restricted Stock;


(e)           Change of Control. Upon the occurrence of a Change in Control as
defined in Section 5(c) above, the Committee may accelerate the vesting of
outstanding Restricted Stock, in whole or in part, as determined by the
Committee in its sole discretion; or


(f)           Termination of Employment. Unless otherwise determined by the
Committee at or after grant, in the event the Grantee ceases to be an employee
or otherwise associated with the Company for any other reason, all shares of
Restricted Stock theretofore awarded to him which are still subject to
restrictions shall be forfeited and the Company shall have the right to complete
the blank stock power. The Committee may provide (on or after grant) that
restrictions or forfeiture conditions relating to shares of Restricted Stock
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.
 
7.   Term of Plan.  No Option or award of Restricted Stock shall be granted
pursuant to the Plan on or after the date which is five (5) years from the
effective date of the Plan, but Options and awards of Restricted Stock
theretofore granted may extend beyond that date.
 
8.   Capital Change of the Company.
 
(a)           In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Stock, the Committee shall make an appropriate and equitable
adjustment in the number and kind of shares reserved for issuance under the Plan
and in the number and option price of shares subject to outstanding Options
granted under the Plan, to the end that after such event each Optionee’s
proportionate interest shall be maintained (to the extent possible) as
immediately before the occurrence of such event. The Committee shall, to the
extent feasible, make such other adjustments as may be required under the tax
laws so that any Incentive Options previously granted shall not be deemed
modified within the meaning of Section 424(h) of the Code. Appropriate
adjustments shall also be made in the case of outstanding Restricted Stock
granted under the Plan.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The adjustments described above will be made only to the extent
consistent with continued qualification of the Option under Section 422 of the
Code (in the case of an Incentive Option) and Section 409A of the Code.
 
9.   Purchase for Investment/Conditions.  Unless the Options and shares covered
by the Plan have been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the Company has determined that such registration is
unnecessary, each person exercising or receiving Options or Restricted Stock
under the Plan may be required by the Company to give a representation in
writing that such person is acquiring the securities for such person’s own
account for investment and not with a view to, or for sale in connection with,
the distribution of any part thereof. The Committee may impose any additional or
further restrictions on awards of Options or Restricted Stock as shall be
determined by the Committee at the time of award.
 
10.   Taxes.
 
(a)           The Company may make such provisions as it may deem appropriate,
consistent with applicable law, in connection with any Options or Restricted
Stock granted under the Plan with respect to the withholding of any taxes
(including income or employment taxes) or any other tax matters.


(b)           If any Grantee, in connection with the acquisition of Restricted
Stock, makes the election permitted under Section 83(b) of the Code (that is, an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), such Grantee shall notify the Company of the
election with the Internal Revenue Service pursuant to regulations issued under
the authority of Code Section 83(b).


(c)           If any Grantee shall make any disposition of shares of Stock
issued pursuant to the exercise of an Incentive Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
ten (10) days thereof.
 
11.   Effective Date of Plan.  The Plan shall be effective on May 9, 2011;
provided, however, that if, and only if, certain options are intended to qualify
as Incentive Stock Options, the Plan must subsequently be approved by majority
vote of the Company’s stockholders no later than May 9, 2012, and further, that
in the event certain Option grants hereunder are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code,
the requirements as to stockholder approval set forth in Section 162(m) of the
Code are satisfied.


12.   Amendment and Termination.  (a)  The Board may amend, suspend, or
terminate the Plan, except that no amendment shall be made that would impair the
rights of any Participant under any Option or Restricted Stock theretofore
granted without the Participant’s consent, and except that no amendment shall be
made which, without the approval of the stockholders of the Company, would:
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           materially increase the number of shares that may be issued under
the Plan, except as is provided in Section 8;


(ii)           materially increase the benefits accruing to the Participants
under the Plan;


(iii)   materially modify the requirements as to eligibility for participation
in the Plan;


(iv)           decrease the exercise price of an Incentive Option to less than
100% of the Fair Market Value per share of Stock on the date of grant thereof or
the exercise price of a Nonqualified Option to less than 100% of the Fair Market
Value per share of Stock on the date of grant thereof;


(v)           extend the term of any Option beyond that provided for in Section
5(b); or


(vi)           except as otherwise provided in Sections 5(d) and 8 hereof,
reduce the exercise price of outstanding Options or effect repricing through
cancellations and re-grants of new Options.
 
(b)           Subject to the forgoing, the Committee may amend the terms of any
Option theretofore granted, prospectively or retrospectively, but no such
amendment shall impair the rights of any Optionee without the Optionee’s
consent.


(c)           It is the intention of the Board that the Plan comply strictly
with the provisions of Section 409A of the Code and Treasury Regulations and
other Internal Revenue Service guidance promulgated thereunder (the “Section
409A Rules”) and the Committee shall exercise its discretion in granting awards
hereunder (and the terms of such awards), accordingly. The Plan and any grant of
an award hereunder may be amended from time to time (without, in the case of an
award, the consent of the Participant) as may be necessary or appropriate to
comply with the Section 409A Rules.
 
13.   Government Regulations.  The Plan, and the grant and exercise of Options
or Restricted Stock hereunder, and the obligation of the Company to sell and
deliver shares under such Options and Restricted Stock shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies, national securities exchanges and interdealer quotation
systems as may be required.
 
14.   General Provisions.
 
(a)           Certificates. All certificates for shares of Stock delivered under
the Plan shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, or other securities
commission having jurisdiction, any applicable Federal or state securities law,
any stock exchange or interdealer quotation system upon which the Stock is then
listed or traded and the Committee may cause a legend or legends to be placed on
any such certificates to make appropriate reference to such restrictions.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Employment Matters. Neither the adoption of the Plan nor any grant
or award under the Plan shall confer upon any Participant who is an employee of
the Company or any Subsidiary any right to continued employment or, in the case
of a Participant who is a director, continued service as a director, with the
Company or a Subsidiary, as the case may be, nor shall it interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
any of its employees, the service of any of its directors or the retention of
any of its consultants, attorneys or advisors at any time.


(c)           Limitation of Liability. No member of the Committee, or any
officer or employee of the Company acting on behalf of the Committee, shall be
personally liable for any action, determination or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.


(d)           Registration of Stock. Notwithstanding any other provision in the
Plan, no Option may be exercised unless and until the Stock to be issued upon
the exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States. The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Stock to be issued upon the exercise of an Option granted hereunder in order to
permit the exercise of an Option and the issuance and sale of the Stock subject
to such Option, although the Company may in its sole discretion register such
Stock at such time as the Company shall determine. If the Company chooses to
comply with such an exemption from registration, the Stock issued under the Plan
may, at the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Stock represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
such Stock to the Company’s transfer agent.
 
(e)           Transferability in accordance with SEC Release No. 33-7646
entitled “Registration of Securities on Form S-8,” as effective April 7,
1999.  Notwithstanding anything to the contrary as may be contained in this Plan
regarding rights as to transferability or lack thereof, all options granted
hereunder may and shall be transferable to the extent permitted in accordance
with SEC Release No. 33-7646 entitled “Registration of Securities on Form S-8,”
as effective April 7, 1999, and in particular in accordance with that portion of
such Release which expands Form S-8 to include stock option exercised by family
members so that the rules governing the use of Form S-8 (i) do not impede
legitimate intra-family transfer of options and (ii) may facilitate transfer for
estate planning purposes, all as more specifically defined in Article III,
Sections A and B thereto, the contents of which are herewith incorporated by
reference.


15.   Non-Uniform Determinations.  The Committee’s determinations under the
Plan, including, without limitation, (i) the determination of the Participants
to receive awards, (ii) the form, amount and timing of such awards, (iii) the
terms and provisions of such awards and (ii) the agreements evidencing the same,
need not be uniform and may be made by it selectively among Participants who
receive, or who are eligible to receive, awards under the Plan, whether or not
such Participants are similarly situated.
 
 
12

--------------------------------------------------------------------------------

 
 
16.   Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the internal laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable federal law.
 
 
13

--------------------------------------------------------------------------------

 
 